CAMMACK, Chief Justice.
This action was instituted by S. I. Sexton to enjoin Zelmer Todd from obstructing a public passway running between the property of the parties, who claim title from a common source. The appellant’s deed contains a reference to his right to the free use of an existing passway leading from Smith Street along the southern boundary of his property. On the other hand, the calls in the appellee’s deed refer to the passway. There is proof showing the use of the passway from the time it was established by Dr. Anderson a number of years ago. Dr. Anderson left the passway between a hospital building and mess hall on one side and an office building on the other. This litigation arose when Todd erected a fence across the pass-way and allegedly began asserting ownership of it. The chancellor found for Sexton.
We think the evidence amply supports-the finding of the chancellor. Wherefore,, the judgment is affirmed.